Citation Nr: 0900491	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  00-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for the claimed residuals 
of an injury to the fourth finger of the left hand.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had active service from December 1975 to December 
1978.  

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the RO 
in Winston-Salem, North Carolina.  

The custody of the file was subsequently transferred to the 
RO in New York, New York, which is now VA's Agency of 
Original Jurisdiction (AOJ).  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in February 2001.  

In April 2001, the Board remanded the file to the RO for 
further development.  

The Board issued a decision in June 2002 denying the claim on 
appeal.  The veteran filed a request for reconsideration in 
March 2003, which the Board denied by a letter in April 2003.  

The veteran thereupon appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2006, the Court issued an order granting the 
parties' Joint Motion to vacate the Board's decision and 
remand the case back for actions in compliance with the 
Court's order.  

In December 2007, the Board remanded the issue on appeal to 
the RO for additional evidentiary development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order. 
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance. Id.  

The Board will also note that VA's duty to assist in the 
development of a claim is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  A veteran must keep VA 
informed of his whereabouts.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  

In this case, the Court vacated the Board's June 2002 
decision and remanded the matter to the Board in March 2006.  
The Court determined that the RO did not fully comply with 
the Board's April 2001 remand, which directed the RO to 
afford the veteran a current VA medical examination.  

The veteran had failed to report for a scheduled VA 
examination in August 2001, as noted in the Board's June 2002 
decision.  However, as pointed out in the Joint Motion, the 
veteran notified the RO in February 2001 that he had moved 
from North Carolina to New York.  The RO received the change 
of address in March 2001.  Nonetheless, the RO sent the 
notice of examination to the veteran's previous, North 
Carolina address.  

In light of the Court's order, the Board again remanded the 
matter in December 2007.  In its remand, the Board found that 
the veteran was not properly notified of the August 2001 
examination.  The Board observed that the notices of 
examination were sent to the veteran's North Carolina address 
even though he had notified the RO that he was then living in 
New York.  Hence, the Board directed the RO to schedule the 
veteran for another VA examination.  

Thereupon, the RO attempted to schedule the veteran for an 
examination.  The RO first scheduled an examination for March 
2008, in New York.  When the veteran failed to appear for 
that examination, the RO scheduled a second examination for 
April 2008, also in New York.  The veteran once more failed 
to appear.  

The Board notes that the notices of examination were sent to 
the veteran's New York address.  However, in November 2007, 
the RO received a letter from the veteran showing a 
Wilmington, North Carolina return address.  The veteran 
formally notified VA in an August 2008 letter that his 
current mailing address was in Wilmington, North Carolina.  

Accordingly, the March and April 2008 notices of examination 
were not sent to the veteran's latest address of record.  
Therefore, he was not properly notified of those examinations 
and must be scheduled for another VA examination in 
compliance with the Board's earlier remand and the Court's 
order.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim. See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should send the veteran a letter meeting the 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA). 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran a 
notice letter meeting the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
of service connection, as appropriate.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
left ring finger disorder.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on the review of the file, the 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner should identify any current 
disability of the left ring finger.  If 
the veteran does not have a current 
disorder of the left ring finger the 
examiner should so state specifically.  

For any disorder(s) of the left ring 
finger identified, the examiner should 
state an opinion as to whether it is at 
least as likely as not that such 
disability is due to an injury or other 
event of the veteran's period of active 
service. If the examiner cannot state the 
requested opinion without resorting to 
speculation, he or she should so 
indicate.  

For each disorder of the left ring finger 
identified, the examiner should also 
identify the approximate date of onset of 
the disorder and the current severity of 
the disorder, stated in terms conforming 
to the applicable rating criteria. See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

The examiner should set forth all 
examination findings and diagnoses, along 
with the compete rationale for all 
conclusions reached.  

3.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board. See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
service connection in light of all 
pertinent evidence and legal authority 
and addressing all relevant theories of 
entitlement.  

5.  If the benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations.  
They should be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame. See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

